DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In the amendment papers filed on December 2, 2021, independent claims 1, 11, and 21 have been amended.  Claims 1-23 remain pending.
Allowable Subject Matter
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance:  Examiner identified Stroman (US 2017/0281119 A1), Park et al. (US 2015/0194144 A1, “Park”), Gruber et al. (US 9,087,447 B2, “Gruber”), and Anderson (US 9,191,744 B2) as the best prior art.  
Stroman, Park, Gruber, and Anderson, whether viewed individually or in any combination, fails to teach or suggest, “determine whether the one or more sounds detected by the at least one microphone…satisfies criteria for a sound of importance upon processing the one or more sounds with a notch filter, wherein the sound of importance is at least partially notched by the notch filter, [and] upon determining that either the one or more sounds or the different sound…satisfies the criteria for the sound of importance that has been at least partially notched by the notch filter, adjust the masking sound based on the notch filter to awake a subject in a closed-loop” as recited by independent claim 1.
Stroman, Park, Gruber, and Anderson, whether viewed individually or in any combination, fails to teach or suggest, “determining whether the detected sound…satisfies criteria for a sound of importance 
Stroman, Park, Gruber, and Anderson, whether viewed individually or in any combination, fails to teach or suggest, “at least one microphone configured to detect a noise…the noise including a sound of importance identified using a notch filter…and, in response, provide an acoustic output…including the sound of importance identifiable using the notch filter, wherein the sound of importance is partially notched by the notch filter; [and] a processing unit configured…to decrease the masking sound from the first SPL to a second SPL in a closed-loop based on the notch filter, in an effort to alert a subject of the detected noise” as recited by independent claim 21.
Claims 2-10, 12-20, 22, and 23 are dependent on one of independent claims 1, 11, and 21, and are therefore allowable at least for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER L ELJAIEK whose telephone number is (571)272-5474. The examiner can normally be reached Monday-Thursday, 9:00am-3:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUC M NGUYEN can be reached on (571)272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER L. ELJAIEK/
Examiner
Art Unit 2651



/DUC NGUYEN/Supervisory Patent Examiner, Art Unit 2651